     Case 1:19-cr-00151-DAD-BAM Document 52 Filed 07/02/20 Page 1 of 3

 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PHONGSAVANH SAYAVONG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:19-cr-00151-DAD-BAM
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE
                                         )               SENTENCING HEARING TO
12                                       )               SEPTEMBER 21, 2020; AND
     vs.                                 )               ORDER THEREON
13                                       )
                                         )
14   PHONGSAVANH SAYAVONG,               )               Date: September 21, 2020
                                         )               Time: 10:00 AM
15                                       )               Judge: Hon. Dale A. Drozd
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH

19   SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States

20   Attorney, KIMBERLY A. SANCHEZ, that Mr. Sayavong’s Sentencing Hearing currently

21   scheduled for July 27, 2020 at 9:00 AM be continued to September 21, 2020 at 10:00 AM. It is

22   anticipated Mr. Sayavong will receive a term of imprisonment and he is understandably

23   concerned with the COVID-19 crisis and contracting COVID-19 while in prison. A brief

24   continuance will help alleviate his concerns.

25           Assistant United States Attorney Kimberly A. Sanchez is aware of this request and has no

26   objection.

27           Mr. Sayavong was charged in a three count indictment with violating 26 U.S.C. § 5681(c)

28   – Receipt of Possession of a Firearm Made in Violation of the NFA, 26 U.S.C. § 5861(d) –


     STIPULATION TO CONTINUE SENTENCING
     HEARING TO SEPTEMBER 21, 2020                                                                  1
     Case 1:19-cr-00151-DAD-BAM Document 52 Filed 07/02/20 Page 2 of 3

 1   Receipt or Possession of an Unregistered Firearm and 26 U.S.C. § 5861(i) – Receipt or

 2   Possession of a Firearm Unidentified by Serial Number.

 3           The Court held a Detention Hearing on Mr. Sayavong’s matter, July 10, 2019. Mr.

 4   Sayavong was released from custody with release conditions on August 19, 2019. He was given a

 5   location monitoring ankle device placing him on Home Detention and restricting him to his

 6   residence. On December 19, 2019, Mr. Sayavong’s pretrial conditions of release were modified

 7   and a daily curfew beginning at 11:00 PM and ending at 6:00 AM was imposed.

 8           Mr. Sayavong pleaded guilty on January 27, 2020 to 26 U.S.C. § 5861(d) – receipt or

 9   possession of an unregistered firearm. Mr. Sayavong has complied with all the terms and

10   conditions of his pretrial release.

11           Sentencing is currently scheduled for July 27, 2020.

12           Mr. Sayavong respectfully requests the opportunity to continue his Sentencing Hearing

13   from July 27, 2020 to September 21, 2020 in hopes to reduce his chances of contracting COVID-

14   19 while in prison. The close quarters, lack of opportunity for social distancing and lack of proper

15   sanitization in prison would increase his chances of contracting COVID-19 tremendously. Mr.

16   Sayavong will continue to work at his family restaurant, Thai Phuket, and will not have access to

17   the internet or any other conditions that were deemed prohibited at any point during the pendency

18   of this case.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE SENTENCING
     HEARING TO SEPTEMBER 21, 2020                                                                      2
     Case 1:19-cr-00151-DAD-BAM Document 52 Filed 07/02/20 Page 3 of 3

 1           Mr. Sayavong respectfully requests that the Sentencing Hearing currently scheduled for

 2   July 27, 2020 at 10:00 AM be continued to September 21, 2020 at 10:00 AM so that Mr.

 3   Sayavong’s chances of contracting COVID-19 while in prison remain as low as possible.

 4

 5

 6   Dated: July 2, 2020                                 /s/Carol Ann Moses
                                                         CAROL ANN MOSES
 7                                                       Attorney for Defendant
 8                                                       PHONGSAVANH SAYAVONG

 9
     Dated: July 2, 2020                                 /s/Kimberly A. Sanchez
10                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
11

12

13                                        ORDER
14           GOOD CAUSE APPEARING, the above request that the Sentencing Hearing as to
15   Defendant PHONGSAVANH SAYAVONG be continued from July 27, 2020 to September 21,
16   2020 at 10:00 AM, Courtroom 5 is hereby granted.
17
     IT IS SO ORDERED.
18
         Dated:     July 2, 2020
19                                                    UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE SENTENCING
     HEARING TO SEPTEMBER 21, 2020                                                                    3
